IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45091

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 306
                                                )
       Plaintiff-Respondent,                    )   Filed: January 5, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ROBERT CUTLER,                                  )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and concurrent unified sentences of ten years with four
       years determinate for operating a motor vehicle while under the influence of
       alcohol and/or drugs and fifteen years with four years determinate for trafficking
       in methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Robert Cutler pled guilty to felony operating a motor vehicle while under the influence of
alcohol and/or drugs (two or more convictions within ten years), Idaho Code §§ 18-8004, 18-
8005(6); and trafficking in methamphetamine, I.C. § 37-2732B(a)(4). The district court imposed
concurrent unified sentences of ten years with four years determinate for driving under the
influence and fifteen years with four years determinate for trafficking. Cutler filed a motion for




                                                1
reconsideration, which the district court denied. Cutler appeals, contending that his sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cutler’s judgment of conviction and sentences are affirmed.




                                                   2